TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00628-CV


Ed Okerson, Appellant

v.

TBF Financial, L.L.C., Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF DALLAS COUNTY
NO. 02-06906-A, HONORABLE RUSSELL RODEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	We hereby consolidate this cause into appellate cause number 03-03-00179-CV.  
	Ed Okerson filed this appeal after the county court at law denied his motion to
dissolve a writ of garnishment after judgment.  TBF Financial, L.L.C. filed a motion to dismiss this
appellate cause as an impermissible appeal from an interlocutory order.  Okerson has filed a brief,
and this appellate cause is set for submission on April 21, 2003.  TBF has filed an unopposed motion
for extension of time to file its brief and to postpone the submission of this cause pending
consolidation of this cause with a second appeal arising from the same county-court cause, involving
the same two parties, and now pending in this court.
	After Okerson filed this appeal, the underlying cause proceeded to a judgment signed
by the county court at law.  Okerson's appeal of that judgment is pending in this court as appellate
cause number 03-03-00179-CV.  In that appellate cause, Okerson has filed an unopposed motion to
consolidate the two appellate causes and has requested an extension of time to file his brief pending
that consolidation.
	In the interest of judicial economy, we consolidate appellate cause number 03-02-00628-CV into cause number 03-03-00179-CV.  The submission of cause number 03-02-00628-CV
is withdrawn.  This Court's clerk will combine the records filed in the two causes and will
henceforth file all documents concerning these appeals in appellate cause number 03-03-00179-CV. 
	Because this opinion consolidates appellate cause number 03-02-00628-CV into an
appeal arising from a final judgment in the same county-court cause, TBF's motion to dismiss cause
number 03-02-00628-CV as interlocutory is moot.  We dismiss the motion without prejudice to TBF
raising the arguments therein in its brief in the consolidated cause.
	Okerson's brief in the consolidated appellate cause is due thirty days from the date
of this opinion.  TBF Financial's brief deadline will be due thirty days after the date Okerson files
his  brief in appellate cause number 03-03-00179-CV.  See Tex. R. App. P. 38.6(b).  TBF should file
a single brief to respond to all issues raised in the consolidated appeal.


  
 Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Filed:   April 24, 2003